DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020, 4/15/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al. (US 2021/0016824 A1) and Fujita et al. (US 2020/0309566 A1).
For claims 1 and 8, Ishige discloses a steering device comprising:
a steering rod that includes two ball screw parts, the steering rod being configured to steer a steerable wheel by moving linearly (Fig. 1, para. 0030, 0236, where the steering rod is being steered linearly by ball screw parts);
two ball nuts respectively fastened to the two ball screw parts;
two motors each configured to generate a drive force (Para. 0030, 0236, where each of the motors generate drive force through the ball nuts for driving the steering rod);
two transmission mechanisms each including a belt, the two transmission mechanisms being configured to transmit the drive force of each one of the two motors to a corresponding one of the ball nuts (Para. 0030, 0236, 0252-0254, where the conversion unit each includes an endless belt for transmitting the driver force of the motors);
and a controller configured to control each of the two motors (Para. 0034-0036, where controller control each of the motors).
Ishige does not specifically disclose the belt drive is a toothed belt, two detectors configured to respectively detect rotation angles of the two motors; and wherein the controller is configured to detect tooth jumping of the belts using the rotation angles of the two motors that are detected by the two detectors. It would have been obvious for one of ordinary skill in the art the belt drive discloses by Ishige uses a toothed belt that is conventional and well-known in the art for driving the steering movement of the steering rod. Fujita in the same field of the art discloses detectors configured to respectively detect rotation angles of the motors (Para. 0066, 0073, 0083); and wherein the controller is configured to detect tooth jumping of the belts using the rotation angles of the motors that are detected by the detectors (Fig. 35, para. 0092, 0104, 0107, where the controller is configured to detect tooth jumping of the belts using the detected rotation angles of the motor). It would have been obvious for one of ordinary skill in the art before the effective filling date of the present claimed invention to modify the invention of Ishige to detect tooth jumping of the belts using the rotation angles of the two motors that are detected by two respective detectors, taught by Fujita to determine abnormal situation and belt jumping event relate to the steering rod.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishige et al. (US 2021/0016824 A1) and Fujita et al. (US 2020/0309566 A1) as applied to claim 1 above, and further in view of Jung et al. (8,924,058).
For claim 7, Ishige, as modified, discloses the steering device according to claim 1, but does not disclose wherein the controller is configured to execute a preset warning operation when a number of times where the tooth jumping has been detected is greater than or equal to a count threshold value. Jung in the same field of the art discloses execute a preset warning operation when a number of times where the tooth jumping has been detected is greater than or equal to a count threshold value (Abstract, col. 2, ln. 4-23, 27-30, col. 4, ln. 56-60, col. 7, ln. 22-42, where warning of the belt slip is provided when a number of times the belt has slipped greater than a count threshold). It would have been obvious for one of ordinary skill in the art before the effective filling date of the present claimed invention to modify the invention of Ishige to execute a preset warning operation when a number of times where the tooth jumping has been detected is greater than or equal to a count threshold value, taught by Jung in order to have a tolerance and self diagnosing system the inform the system of abnormal events and to notify the need for repair or replacement of the belt components.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 2, the prior arts on record do not teach, describe and/or suggest all the limitations as presented in the claim including all of the limitations of the base claim and any intervening claims as a whole and specifically the steering device calculate a first absolute position of the steering rod using the rotation angle of the first motor detected by the first detector; calculate a second absolute position of the steering rod using the rotation angle of the second motor detected by the second detector; and detect the tooth jumping of the belt by comparing the first absolute position of the steering rod with the second absolute position of the steering rod.

Claim(s) 3-6 depends on claim 2, requiring all the depended limitations/features would also be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2022/0194462 A1) Sakuma discloses a steering device having a belt drive.
(US 2014/0172236 A1) Nishikawa et al. discloses a control device for steer by wire having two motors for driving the steering rod with redundancy functions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661